DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18:
	This claim requires the programmable frequency generator to include “a digital-to- converter”.  Because the type of converter is not clearly identified, this claims fails to particularly point out and distinctly claim Applicant’s invention.
Regarding claim 19:
	This claim fails to remedy the deficiencies of claim 18, and therefore also fails to meet the requirements of this statute.
Regarding claim 28:
	The preamble of this claim states that the integrated circuit drives “a plurality of fluid actuators” (lines 1-2 of the claim). The body of the claim, which is directed towards the components of the integrated circuit, then requires that the integrated circuit comprises “a 
	Further, lines 9-10 of the claim requires that each of the plurality of fluid actuators is coupled to “a corresponding output.”  However, there is no antecedent basis for any “outputs.”
Regarding claims 29-30:
	These claims fail to remedy the deficiencies of claim 28, and therefore fail to meet the requirements of this statute.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schloeman et al. (US 6280012 B1) in view of Kumata (US 6127872).
Regarding claim 16:
	Schloeman et al. disclose an integrated circuit to drive a plurality of fluid actuators (“expulsion elements”: col. 3, lines 21-29), the integrated circuit comprising:
	a plurality of delay circuits (delay elements 35, 42) operably coupled in series (Fig. 3) and to a fire input (of logic 18) to receive a fire signal (FT1) in succession (col. 3, lines 61 – col. 
	Schloeman et al. do not expressly disclose that the integrated circuit comprises a programmable frequency generator.
	However, Schloeman et al. do also disclose that the plurality of delay circuits are driven according to a clock signal to control the delay (CLK: Figs. 3, 6).
	Further, Kumata discloses a programmable frequency generator (“oscillator circuit”) that provides a clock signal having an adjustable frequency (col. 1, lines 50-60 & Fig. 3).  Kumuata’s frequency generator enables the frequency of the clock signal to be controlled by a digital control signal (col. 1, lines 58-60).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a programmable frequency generator, such as that disclosed by Kumata, into Schloeman et al.’s integrated circuit for the purpose of providing the desired clock signal using digital controls.
Regarding claim 17:
	Schloeman et al.’s modified integrated circuit comprises all the limitations of claim 16, and Schloeman et al. also discloses that each delay circuit includes a flip-flop receiving the fire signal and the clock signal (col. 4, lines 20-29 & Figs. 3, 6).
Regarding claim 18 (as best understood):
	Schloeman et al.’s modified integrated circuit comprises all the limitations of claim 16, and Kumata also discloses that the programmable frequency generator includes a digital-to-analog converter (DAC) to receive a programmable input to generate the clock signal (col. 1, lines 50-60 & Fig. 3).
Regarding claim 19 (as best understood):
	Schloeman et al.’s modified integrated circuit comprises all the limitations of claim 18, and Kumata also discloses that the programmable input selects the frequency of the clock (col. 1, lines 50-60 & Fig. 3).
Regarding claim 20:
	Schloeman et al.’s modified integrated circuit comprises all the limitations of claim 16, and Kumata also discloses that the frequency is selected from a plurality of available frequencies of the clock signal (col. 1, lines 50-60 & Fig. 3).
Regarding claim 21:
	Schloeman et al.’s modified integrated circuit comprises all the limitations of claim 16, and Schloeman et al. also disclose that each delay circuit includes a fire signal input, and the output of a delay circuit of the plurality of delay circuits is coupled to the fire signal input of a successive delay circuit coupled in series (col. 3, line 61 – col. 4, line 9 & Fig. 3, 6).
Regarding claim 22:
	Schloeman et al.’s modified integrated circuit comprises all the limitations of claim 16, and Schloeman et al. also disclose that a length of the delay is adjustable based on the clock signal (col. 4, lines 19-24).
Regarding claim 23:
	Schloeman et al.’s modified integrated circuit comprises all the limitations of claim 16, and Schloeman et al. also disclose that the integrated circuit is included on a fluid ejection die (on printhead substrate 11: Figs. 1, 3).
Regarding claim 24:
	Schloeman et al. disclose a fluid ejection device comprising:
	a plurality of delay circuits (delay elements 35, 42) operably coupled in series (Fig. 3) and to a fire input (of logic 18) to receive a fire signal (FT1) in succession (col. 3, lines 61 – col. 4, line 19 & Fig. 3), each delay circuit to receive the fire signal and, after a delay, provide the fire signal via an output (Fig. 3);

	wherein a provided clock signal (CLK) controls the delay (col. 4, lines 19-25 & Figs. 3, 6). 
	Schloeman et al. do not expressly disclose that the integrated circuit comprises a programmable frequency generator that provides the clock signal.
	Further, Kumata discloses a programmable frequency generator (“oscillator circuit”) that provides a clock signal having an adjustable frequency (col. 1, lines 50-60 & Fig. 3).  Kumuata’s frequency generator enables the frequency of the clock signal to be controlled by a digital control signal (col. 1, lines 58-60).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to operably couple each of Schloeman et al.’s delay circuits to a programmable frequency generator, such as that disclosed by Kumata, so as to provide the desired clock signal using digital controls.
Regarding claim 25:
	Schloeman et al.’s modified fluid ejection device comprises all the limitations of claim 24, and Schloeman et al. also disclose that the control logic (16), including the plurality of delay circuits and the fluid actuator device, are included on a fluid ejection die (col. 3, lines 15-20 & Fig. 3).
	Because Shloeman et al. desires the control logic to be included on a fluid ejection die, it would have been further obvious to also include the programmable frequency generator on the fluid ejection die.
Regarding claim 26:
	Schloeman et al.’s modified fluid ejection device comprises all the limitations of claim 25, but does not expressly disclose a plurality of fluid ejection dice.
	However, Examiner takes Official Notice that fluid ejection devices commonly utilize a plurality of fluid ejection dice so as to enable larger swaths of printing.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Schloeman et al.’s fluid ejection device to include a plurality of dice, so as to enable larger swaths of printing.
Regarding claim 27:
	Schloeman et al.’s modified fluid ejection device comprises all the limitations of claim 25, and Schloeman et al. also disclose that the fluid ejection device comprises a print substance reservoir (the integral “ink supply 118”: col. 6, lines 24-26).
Regarding claim 28 (as best understood):
	Schloeman et al. disclose a printhead comprising an integrated circuit (Fig. 3) to drive a plurality of fluid actuators (“expulsion elements”: col. 3, lines 21-29), the integrated circuit comprising:
	a plurality of delay circuits (delay elements 35, 42) operably coupled in series (Fig. 3) and to a fire input (of logic 18) to receive a fire signal (FT1) in succession (col. 3, lines 61 – col. 4, line 19 & Fig. 3), each delay circuit to receive the fire signal and, after a delay, provide the fire signal to a corresponding fluid actuator of the plurality of fluid actuators (Fig. 3);
	wherein each of the plurality of fluid actuators is operably coupled to a corresponding output and to eject fluid in response to the fire signal (FT1: col. 3, lines 61 – col. 4, line 19 & Fig. 3),
	wherein a provided clock signal (CLK) controls the delay (col. 4, lines 19-25 & Figs. 3, 6). 
	Schloeman et al. do not expressly disclose that the integrated circuit comprises a programmable frequency generator that provides the clock signal.
	Further, Kumata discloses a programmable frequency generator (“oscillator circuit”) that provides a clock signal having an adjustable frequency (col. 1, lines 50-60 & Fig. 3).  Kumuata’s frequency generator enables the frequency of the clock signal to be controlled by a digital control signal (col. 1, lines 58-60).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to operably couple each of Schloeman et al.’s delay circuits to a programmable frequency generator, such as that disclosed by Kumata, so as to provide the desired clock signal using digital controls.
Regarding claim 29:
	Schloeman et al.’s modified printhead comprises all the limitations of claim 28, and Schloeman et al. also disclose that the plurality of fluid actuators are arranged in a plurality of primitives (primitives 31), and each primitive is coupled to a corresponding output (Fig. 3).
Regarding claim 30:
	Schloeman et al.’s modified printhead comprises all the limitations of claim 29, and Schloeman et al. also disclose that the plurality of primitives are arranged on a fluid ejection die along an axis of a column of the fluid ejection die (Fig. 3).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853